EXHIBIT 10.17

 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the "Agreement"), dated and effective as of November
1, 2018 (the "Effective Date"), by and between Amazing Energy Oil and Gas, Co.,
a Nevada corporation with principal executive offices at 5700 West Plano
Parkway, Suite 3600, Plano TX 75093 (the "Company"), and David C. Arndt, an
individual whose address is 6804 Lovington Drive, Dallas, TX 75252 (the
"Employee") (each of which a "Party" or, collectively, the "Parties").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ Employee for management and executive
services as Chief Operating Officer, and Employee desires to serve the Company
in that capacity upon the terms and subject to the conditions contained in this
Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto hereby agree as follows:
 
1.  Employment.
 
(a) Services. Upon effective date, Employee will be employed by the Company as
the Chief Operating Officer to provide services related to such office. Employee
will report solely to the Company's Chief Executive Officer. Employee agrees to
perform such Services faithfully, to devote a significant portion of his working
time, attention and energies to the business of the Company, and while remaining
employed, to not engage in any other business activity that directly conflicts
with his duties and obligations to the Company. At the commencement of the Term,
Employee shall be made an employee of the Company and shall be and remain
employed by the Company.
 
(b) Acceptance. At the commencement of the Term, Employee hereby accepts such
employment and agrees to render the Services.
 
(c) Inependent Investment Activities Notwithstanding any provision to the
contrary herein, Employee shall be free to engage in any independent investment
activity(ies), provided such independent investment activity(ies) are not in
conflict with nor do they interfere with his duties and obligations to the
Company. To the extent that Employee has any prospective investment or other
opportunity in the field of operations of the Company, then Employee shall first
notify the Company and shall present such opportunity to the Company. The
Company, acting through its Board of Directors, shall have fifteen (15) days to
accept or reject such opportunity. If the Company elects not to proceed with
such opportunity after the fifteen (15) day period, then Employee shall be free
to pursue such opportunity independently.
 
2. Term of Employment. The term of employment (the "Term") shall commence on the
Effective Date and shall continue until December 31, 2021, unless sooner
terminated pursuant to Section 8 of this Agreement. Notwithstanding anything to
the contrary contained herein, the provisions of this Agreement governing
protection of Confidential Information shall continue in effect as specified in
Section 5 hereof and survive the expiration or termination hereof. The Term may
be extended for additional one (1) year periods upon mutual written consent of
Employee and the Board of Directors.
 
3. Best Efforts; Place of Performance. Employee shall devote his business time,
attention and energy to the business and affairs of the Company, and shall use
his commercially reasonable best efforts to advance the lawful interests of the
Company and shall not during the Term be ctively engaged in any other business
activity that will adversely interfere with the performance by Employee of his
duties hereunder or Employee's availability to perform such duties or that will
adversely affect, or negatively reflect upon the Company. The duties to be
performed by the Employee hereunder shall be performed primarily t the offices
of the Company in Plano, Texas, but Employee may be required to travel to
various company sponsored field sites to oversee drilling, completion,
production and rework operations on behalf of the Company.
 
Employment Agreement

 
1

 
 
4. Compensation. As compensation for the performance by Employee of the duties
under this Agreement, the Company shall pay Employee as follows:
 
(a) Base Salary. The Company shall pay Employee a Base Salary equal to$
10,000.00 per month for the period November 1, 2018 to December 31, 2021.
Payment of Base Salary shall be made on a semi-monthly basis, in accordance with
the Company's previously established payroll payment policy. The Company shall
pay Employee any amounts accrued and unpaid hereunder at such time as the Chief
Executive Officer, in good faith, believes that there is adequate cash for such
payment, with such payment not to be unreasonably denied.
 
(b) Discretionary Bonus. Employee shall be eligible to receive an additional
annual bonus of up to three times his preceding twelve months Base Salary {the
"Discretionary Bonus") based upon Employee's performance of duties and
responsibilities assigned to him by the Chief Executive Officer of the Company.
Factors to be considered by the Board of Directors and the Compensation
Committee shall include, but not be limited to, growth in the Company's market
capitalization, the liquidity and performance of the Company's Common Stock as
well as other factors considered relevant to the Board and the Compensation
Committee. The Discretionary Bonus shall be payable either as a lump-sum payment
or in installments as determined by the Board of Directors and the Compensation
Committee of the Company in its sole discretion. In addition, the Board of
Directors of the Company shall annually review the Bonus to determine whether an
increase in the amount thereof is warranted. For purposes of calculating the
first year's bonus, January 1, 2019 shall be used as the starting point for
calculation. The Compensation Committee shall also consider the issuance of
additional stock options to the Employee in its sole discretion.
 
(c)
Uplisting Bonus and Grant of Common Stock Options. If the Company's Common Stock
should ever be uplisted to the American Stock Exchange, the New York Stock
Exchange, or the NASDAQ Exchange (or any trading tiers of the NASDAQ Exchange),
Employee shall be paid a one-time Uplisting Bonus {in cash) of an amount equal
to the sum of Employee's Base Salary for the twelve-month period immediately
preceding the day that the Company's Common Stock begins trading on any of the
aforementioned exchanges.
 
Further, Company hereby grants to Employee, an option to purchase up to
1,000,000shares of the Company's Common Stock at a price of $ 0.30 per share,
subject to the following vesting schedule: (a) 100,000 shares shall vest on the
Effective Date of this Employment Agreement (b) 300,000 shares shall vest to
Employee on November 1, 2019, (c) 300,000 shares shall vest to Employee on
November 1, 2020 and {d) 300,000 shares shall vest to Employee on November 1,
2021. Unexercised options shall expire on the last day of the thirty-sixth month
after vesting has occurred.
 
(d) Withholding; Employee Status. The Company shall withhold applicable federal
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to Employee under this Section 4.
Employee shall be classified as a W-2 employee and Company agrees to pay all
employer-based taxes levied by any and all governmental agencies.
 
(e) Expenses. The Company shall reimburse Employee for all normal reasonable and
necessary Expenses incurred by Employee in furtherance of the business and
affairs of the Company, including but not limited to transportation expenses,
lodging expenses, business meals and company sponsored entertainment.
Reimbursements shall be made to Employee on timely basis after Employee has
completed an Employee Request for Reimbursement of Business Expenses Form and
provided Company with copies of receipts, credit card statements, vouchers or
other proof of Employee's expenditures.
 
(f) Other Benefits. Employee shall be entitled to all rights and benefits under
any benefit or other plan (including, without limitation, dental, medical,
medical reimbursement and hospital plans, pension plans, employee stock purchase
plans, profit sharing plans, bonus plans and other so-called "fringe" benefits)
as the Company shall make available to its senior executives from time to time.
 
 
Employment Agreement

 
2

 
 
(g) Vacation. During the Term of this Agreement, Employee shall be entitled to
take up to three weeks (15 total days) of paid Vacation per year, with such
Vacation days being in addition to holidays observed by the Company.
 
5.  Confidential Information.
 
(a) Employee recognizes and acknowledges that in the course of his duties he is
likely to receive confidential or proprietary information owned by the Company,
its affiliates or third Parties with whom the Company or any such affiliates has
an obligation of confidentiality. Accordingly, during and after the Term,
Employee agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information (as defined below) owned by, or received by or on behalf of, the
Company or any of its affiliates. "Confidential and Proprietary Information"
shall include, but shall not be limited to, confidential or proprietary
scientific or technical information, data, business plans (both current and
under development), trade secrets, or any other confidential or proprietary
business information relating to development programs, costs, revenues,
investments, credit and financial data, financing methods, or the business and
affairs of the Company, including any Confidential and Proprietary Information
that may have been developed by Employee. Employee agrees to return immediately
all Company material and reproductions (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof in Employee's possession to the
Company upon request and in any event immediately upon termination of
employment.
 
(b) Unless granted prior authorization by the Chief Executive Officer, or in
furtherance of Employee's duties as an executive of the Company, Employee agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, scientific, technical or business information of any other
Party to whom the Company or any of its affiliates owes an obligation of
confidence, at any time during or after his employment with the Company.
 
(c) Notwithstanding the foregoing, the following shall not be considered to be
Confidential Information: (i) information publicly available (ii) information
which becomes available to Employee on non-confidential basis from sources other
than Company, provided such Employee does not know or have reason to know that
such sources are prohibited by contractual, legal or fiduciary obligation from
transmitting such information to Employee (iii) and information that was
lawfully in the possession of an Employee prior to the Effective Date of this
Agreement, provided such Confidential Information was not provided to Employee
by Company. Company acknowledges that Employee is bringing with him certain
contacts and industry knowledge. Such information shall not be the Confidential
Information of Company, but shall remain the confidential information of
Employee.
 
(d)  The provisions of this Section 5 shall survive any termination of this
Agreement.
 
6. Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a) Employee understands and recognizes that his services to the Company are
special and unique and that in the course of performing such services Employee
will have access to and knowledge of Confidential and Proprietary Information
(as defined in Section 5) and Employee agrees that, during the Term and for a
period of twelve (12) months thereafter, he shall not in any manner, directly or
indirectly, on behalf of himself or any person, firm, partnership, joint
venture, corporation or other business entity ("Person"), enter into or engage
in any business which is engaged in any business directly or indirectly
competitive with the business of the Company, either as an individual for his
own account, or as a partner, joint venturer, owner, executive, employee,
independent contractor, principal, agent, consultant, officer, director or
shareholder of a Person in a business competitive with the Company within the
geographic area of the Company's business. The Company acknowledges the need for
Employee to be employed in his profession and, for the purposes of this
Agreement, competition shall mean pursuing oil and gas opportunities that
compete directly with the same specific projects that Employee was exposed to as
an Employee.
 
Employment Agreement




 
3

 
 
(b) The Company and Employee each agree that both during the Term and at all
times thereafter, neither party shall directly or indirectly disparage, whether
or not true. the name or reputation of the other party or any of its affiliates,
including but not limited to, any officer, director, employee or shareholder of
the Company or any of its affiliates.
 
(c) In the event that Employee breaches any provisions of Section 5 or this
Section 6 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall be entitled to injunctive relief
to enforce the restrictions contained in such Sections.
 
(d) Each of the rights and remedies enumerated in Section 6(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 6, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 6 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company's right to the relief provided in this Section 6 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.
 
(e) The provisions of this Section 6 shall survive any termination of this
Agreement unless terminated pursuant to Sections 8(c) and (d) upon which
termination the provisions of this Section shall automatically terminate.
 
(f) Notwithstanding any provision to the contrary herein, Employee shall be free
to conduct business of any form or fashion with any contact that he had prior to
the Effective Date of this Agreement.
 
7. Representations and Warranties. Employee hereby represents and warrants to
the best of his knowledge and belief to the Company as follows:
 
(a) Except as set forth below, neither the execution or delivery of this
Agreement nor the performance by Employee of his duties and other obligations
hereunder violate or will violate any statute, law, determination or award, or
conflict with or constitute a default or breach of any covenant or obligation
under (whether immediately, upon the giving of notice or lapse of time or both)
any prior employment agreement, contract, or other instrument to which Employee
is a Party or by which he is bound;
 
(b) Employee has the full right, power and legal capacity to enter and deliver
this Agreement and to perform the duties and other obligations hereunder;
 
(c) This Agreement constitutes the legal, valid and binding obligation of
Employee enforceable against Employee in accordance with its terms; and
 
(d) No approvals or consents of any persons or entities are required for
Employee to execute and deliver this Agreement or perform its duties and other
obligations hereunder.
 
8. Termination . This Agreement may be terminated as follows:
 
(a) Employee hereunder may be terminated by the Board of Directors of the
Company for "Cause". Any of the following actions by Employee shall constitute
"Cause":
 
(i) The willful failure, disregard or refusal by Employee to perform his duties
hereunder, which is not cured by Employee within fifteen (15) days after notice
thereof is given to Employee. by the Company;
 
Employment
Agreemen                                                                                                                                    

 
4

 
 
(ii) Any willful, intentional or grossly negligent act by Employee, not
excusable under the business judgment rule, having the effect of injuring, in a
material way (whether financial or otherwise and as determined in good-faith by
a majority of the Board of Directors of the Company), the business or reputation
of the Company or any of its affiliates, including but not limite to, any
officer, director, executive or shareholder of the Company or any of its
affiliates
 
(iii) Willful misconduct by Employee in respect of the lawful duties or
obligations of Employee under this Agreement, including, without limitation,
gross insubordination with respect to directions received by Employee from the
Board of Directors of the Company, which is not cured by Employee within fifteen
(15) days after notice thereof is given to Employee by the Company
 
(iv) Employee's conviction of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea)
 
(v) The determination by the Company, after a reasonable and good-faith
investigation by an independent investigator following a written allegation by
another employee of the Company, that Employee engaged in some form of
harassment prohibited by law (including, without limitation, verbal harassment,
age, sex or race discrimination);
 
(vi)  Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony)
 
(vii) Breach by Employee of any of the provisions of Sections 5, 6 or 7 of this
Agreement and
 
(viii) Breach by Employee of any provision of this Agreement which is not cured
by Employee within thirty (30) days after notice thereof is given to Employee by
the Company, unless such breach is not curable.
 
(b) Employee's employment hereunder may be terminated by the Board of Directors
of the Company due to Employee's Disability or Death. For purposes of this
Agreement, termination for "Disability" shall occur (i) when the Board of
Directors of the Company has provided a written termination notice to Employee
supported by written statement from a reputable independent physician to the
effect that Employee shall have become so physically or mentally incapacitated
as to be unable to resume, within the ensuing twelve (12) months, his employment
hereunder by reason of physical or mental illness or injury, or (ii) upon
rendering of a written termination notice by the Board of Directors of the
Company after Employee has been unable to substantially perform his duties
hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury. For purposes of this Section 8(b), Employee agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.
 
(c) Employee's employment hereunder may be terminate by the Board of Directors
of the Company (or its successor) upon the occurrence of a Change of Control.
For purposes of this Agreement "Change of Control" means (i) the acquisition,
directly or indirectly, following the date hereof by any person (as such term is
defined in Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended,) in one transaction or a series of related transactions, of securities
of the Company representing in excess of forty percent (40%) or more of the
combined voting power of the Company's then outstanding securities if such
person or his or its affiliate(s) do not own in excess of 40% of such voting
power on the date of this Agreement, or (ii) the future disposition by the
Company (whether direct or indirect, by sale of assets or stock, merger,
consolidation or otherwise) of all or substantially all of its business and/or
assets in one transaction or series of related transactions (other than a merger
effected exclusively for the purpose of changing the domicile of the Company).
 
(d) Employee's employment hereunder may be terminated by Employee for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean any of the
following: (i) the assignment to Employee of duties inconsistent with Employee's
position, duties, responsibilities, titles or offices as described herein (ii)
any material reduction by the Company of Employee's duties and responsibilities;
 
 
Employment Agreement

 
 
5

 
 
(iii) any reduction by the Company of Employee's benefits payable hereunder; or
(iv) Company's material breach of any of its obligations under this Agreement.
 
9.  Compensation upon Termination.
 
(a) If Employee's employment is terminated as a result of his Death or
Disability, the Company shall pay to Employee's spouse, as applicable, the
amount of Base Salary earned by Employee through the date of the Death or
through the date of termination notice due to disability, plus any amounts owed
to Employee hereunder that are accrued and unpaid
 
(b) If Employee's employment is terminated by the Board of Directors of the
Company for Cause, then Company shall pay to Employee the Base Salary through
the date of his termination and Employee shall have no further entitlement to
any other compensation or benefits from the Company
 
(c) If Employee's employment is terminated by the Company (or its successor)
upon the occurrence of a Change of Control, the Company (or its successor, as
applicable) shall pay in one lump sum to Employee any amounts owed to Employee
hereunder that are accrued and unpaid plus the Base Salary that would be earned
through the end of the Term of this Employment Agreement.
 
(d) If Employee's employment is terminated by the Company other than as a result
of Employee's death or disability or for reasons other than those specified in
Sections 9(b) or (c), then the Company shall continue to pay to Employee the
Base Salary and benefits until the earlier to occur of: (1) the end of the Term
of this Employment Agreement, or (2) the date that is one year following such
termination, and additionally, in one lump sum payment (within 15 days of such
termination), any amounts owed to Employee hereunder which were previously
accrued or unpaid.
 
(e) If this Agreement is terminated pursuant to Section 8(d), Company shall
continue to pay to Employee the Base Salary and benefits until the earlier to
occur of (1) the end of the Term of this Employment Agreement, or (2) the date
that is one year following such termination; and shall pay in one lump sum
payment (within 15 days of such termination), any amounts owed to Employee
hereunder which were previously accrued or unpaid.
 
(f) Upon termination of Employee for any reason, Company will pay to Employee
(within 15 days of termination) any expense reimbursement amounts owed through
the date of termination.
 
(g) This Section 9 sets forth the only obligations of the Company with respect
to the termination of Employee's employment with the Company, and Employee
acknowledges that, upon the termination of its employment, ii shall not be
entitled to any payments or benefits which are not explicitly provided in
Section 9.
 
(h) The provisions of this Section 9 shall survive any termination of this
Agreement.
 
10. Miscellaneous.
 
(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Texas, without giving effect to its
principles of conflicts of laws.
 
(b) THE PARTIES AGREE THAT IN THE EVENT THAT LITIGATION ARISES OUT OF OR IS
RELATED TO THIS AGREEMENT, ANY ACTION MUST BE BROUGHT IN COLLIN COUNTY, TEXAS,
AND BOTH PARTIES HEREBY CONSENT TO PERSONAL JURISDICTION THERE.
 
(c) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto, and their respective heirs, legal representatives, successors and
assigns.
 
(d) This Agreement may not be assigned by Employee except to an entity that is
affiliated with Employee. Employee may assign Employee's payments or right to
receive payments to any entity that is affiliated with Employee. The Company may
assign its rights, together with its obligations hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business or assets.
 

 
Employment Agreement

 
 
6

 
 
(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the Parties hereto.
 
(f) The failure of either Party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either Party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such Party.
 
(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the Parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either Party may designate another
address, for receipt of notices hereunder by giving notice to the other Party in
accordance with this paragraph (g).
 
(h) This Agreement sets forth the entire agreement and understanding of the
Parties relating to the subject matter hereof. No representation, promise or
inducement has been made by either Party that is not embodied in this Agreement,
and neither Party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
 
(i) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.
 
 
SIGNATURES TO FOLLOW ON NEXT PAGE
 
 
 
 
 
 
 
 
 
Employment Agreement

 
 
7

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.
 
AMAZING ENERGY OIL AND GAS, CO.
 
 
By:

/s/ Willard G. McAndrew III

 
 
 
 
 
Willard G. McAndrew - Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
       
 
 
 
 
 
/s/  David C. Arndt
 
 
 
 
 
David C. Arndt - Employee
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 


Employment Agreement

 
 
8
